Citation Nr: 0430921	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for arthritis, 
claimed as secondary to the service-connected DM.

3.  Entitlement to an initial rating in excess of 30 
percent for right upper extremity peripheral neuropathy 
(PN) with carpal tunnel syndrome (CTS).

4.  Entitlement to an initial rating in excess of 30 
percent for left upper extremity PN with CTS.

5.  Entitlement to an initial rating in excess of 40 
percent for right lower extremity PN.

6.  Entitlement to an initial rating in excess of 40 
percent for left lower extremity PN.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to July 
1974.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2002 rating action that 
denied service connection for PN of both upper and lower 
extremities, hypertension, and arthritis, each claimed as 
secondary to the service-connected DM.  A Notice of 
Disagreement (NOD) was received in March 2002.  By rating 
action of May 2002, the RO granted service connection for PN 
of both upper and lower extremities, and each extremity was 
assigned an initial         10 percent rating.  A NOD with 
the initial 10 percent ratings was received subsequently in 
May 2002.  Because these claims involve a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized them in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
A Statement of the Case (SOC) was issued in September 2002, 
and a Substantive Appeal was received in October 2002.

In December 2002, an informal conference with a RO Decision 
Review Officer was held in lieu of a personal hearing.  

By rating action of December 2002, the initial ratings for PN 
were increased to     30 percent for each upper extremity, 
and the grants of service connection were expanded to include 
CTS; the initial rating for each lower extremity was 
increased to 40 percent.  The matters of initial ratings in 
excess of those percentages remain for appellate 
consideration.  A Supplemental SOC (SSOC) was issued in 
January 2003.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  

Appellate review discloses that the evidence currently of 
record is insufficient to fairly evaluate the secondary 
service connection claims on appeal.  The record includes no 
specific medical opinions addressing the matters of whether 
the veteran's hypertension or arthritis is proximately due to 
or the result of his service-connected DM, to include whether 
he has additional hypertensive or arthritic disability 
resulting from aggravation by his service-connected DM.  See 
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

The Board also finds that the record does not contain 
sufficient clinical findings to properly evaluate the degree 
of severity of the PN affecting each extremity.  The most 
recent VA examiner in December 2002 did not have the 
veteran's claims file available for review prior to the 
examination.  In written argument dated in August 2004, the 
veteran's representative claimed that the VA examinations of 
record were inadequate.  

Under these circumstances, the Board finds that additional VA 
neurological and general medical examinations, with 
comprehensive clinical findings, and medical opinions and 
comments, as appropriate, are needed to equitably resolve the 
issues on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
further VA examinations.
The veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may result 
in denial of the claim(s).  See 38 C.F.R.  § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Appellate review also discloses that, in a November 1996 
statement, the veteran stated that he had been receiving 
Social Security Administration (SSA) disability benefits 
since 1994.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi,   3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that, prior to 
arranging for the abovementioned VA examination of the 
veteran, the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The evidence also indicates continuing treatment of the 
veteran at the Columbia, South Carolina VA Medical Center 
(VAMC) for the disabilities at issue.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding treatment records for the 
disabilities at issue from the Columbia VAMC from October 
2003 to the present time, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

Lastly, the RO should give the veteran and his representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal, notifying him that he has 
a full one-year period for response (of which he was not 
previously notified).  See 38 U.S.C.A § 5103; but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should also 
request the veteran to submit all evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which he provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request authorization to enable it to obtain all records of 
treatment and evaluation for hypertension, arthritis, PN, 
CTS, and DM from the HealthSouth Rehabilitation Hospital, 
2935 Colonial Drive, Columbia, South Carolina 29203, to 
include all records of Devin Troyer, M.D.; the Kershaw County 
Medical Center, Camden, South Carolina 29020; Joseph P. 
Jackson, Jr., M.D., 507 Walnut Street, Camden, South Carolina 
29020; and InMed Diagnostic Services of S.C., LLC, 126 South 
Assembly Street, Columbia, South Carolina 29201, to include 
all records of           T. Daniel Silvester, M.D., and 
Doctor Owens.   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the 
Columbia VAMC copies of all records of 
treatment and evaluation of the veteran 
for hypertension, arthritis, PN, CTS, and 
DM from October 2003 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request the veteran to 
provide authorization to enable it to 
obtain all records of treatment and 
evaluation for hypertension, arthritis, 
PN, CTS, and DM from the HealthSouth 
Rehabilitation Hospital, 2935 Colonial 
Drive, Columbia, South Carolina 29203, to 
include all records of Devin Troyer, 
M.D.; the Kershaw County Medical Center, 
Camden, South Carolina 29020; Joseph P. 
Jackson, Jr., M.D.,  507 Walnut Street, 
Camden, South Carolina 29020; and InMed, 
Diagnostic Services of S.C., LLC, 126 
South Assembly Street, Columbia, South 
Carolina 29201, to include all records of 
T. Daniel Silvester, M.D. and Doctor 
Owens.   

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and general medical examinations at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical should be reported in detail.  
Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

Neurological examiner - With respect to 
each upper extremity, the examiner should 
render specific findings as to whether, 
during examination, either hand is 
inclined to the ulnar side; the index and 
middle fingers are more extended than 
normally; there is considerable atrophy 
of the muscles of the thenar eminence; 
the thumb is in the plane of the hand 
(ape hand); there is incomplete and 
defective pronation; there is an absence 
of flexion of the index finger; there is 
feeble flexion of the middle finger; 
there is an inability to make a fist (the 
index and middle fingers remain 
extended); there is an inability to flex 
the distal phalanx of the thumb; there is 
defective opposition and abduction of the 
thumb at right angles to the palm; there 
is weakened flexion of the wrist; and 
there is pain with trophic disturbances.  
The doctor should provide an assessment 
of the degree of severity of the PN with 
CTS affecting each upper extremity, 
specifically indicating whether it is 
more accurately described as mild, 
moderate, severe, or complete.    

With respect to each lower extremity, the 
examiner should render specific findings 
as to whether, during examination, either 
foot dangles and drops; there is foot 
drop and slight droop of the first 
phalanges of all toes; there is an 
inability to dorsiflex either foot; there 
is loss of extension (dorsal flexion) of 
the proximal phalanges of the toes; there 
is loss of abduction of either foot; 
there is weakened adduction of either 
foot; there is anesthesia covering the 
entire dorsum of either foot and toes; no 
active movement of the muscles below 
either knee is possible; and flexion of 
either knee is weakened or (very rarely) 
lost.  The doctor should provide an 
assessment of the degree of severity of 
the PN affecting each lower extremity, 
specifically indicating whether any 
impairment of the sciatic nerve is more 
accurately described as mild, moderate, 
moderately-severe, severe, or complete, 
and any impairment of the external 
popliteal nerve (common peritoneal) is 
more accurately described as mild, 
moderate, severe, or complete.

General medical examiner - With respect 
to each hypertension and arthritis, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such disability (a) 
was caused, or (b) is aggravated by the 
veteran's service-connected DM.  If 
aggravation of either hypertension or 
arthritis by the service-connected DM is 
found, the doctor should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation, in accordance with the Allen 
decision, cited to above.  

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice of the date 
and time of the examination sent to him 
by the VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  With respect to the 
claims for higher ratings for PN, the RO 
must document its specific consideration 
of whether staged rating, pursuant to 
Fenderson, is appropriate.       
 
10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


